Name: Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/90 Official Journal of the European Communities 21 . 12 . 81 COUNCIL REGULATION (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date, thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise in the African, Caribbean and Pacific States (ACP States) as a result of the system's implementation ; Whereas , however, most of the preference-giving countries exclude textile products from preferential treatment ; whereas, under the Community scheme of generalized preferences , these products have always been covered by special arrangements pursuant to which, for cotton textile and similar products , the preferences were originally granted in the form of duty-free ceilings only to those benefi ­ ciaries under the generalized preferences scheme which were signatories to the Long-Term Arrange ­ ment regarding International Trade in Cotton Tex ­ tiles (LTA) or which undertook vis-a-vis the Com ­ munity commitments similar to those existing under that Arrangement ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the proposal from the Commis ­ sion ( 1 ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD) the European Economic Community opened generalized tariff preferences , commencing in 1971 , with particular reference to finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences : whereas it was there agreed that the objectives of the generalized preferences system would not be fully attained by the end of 1980, that it should consequently be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Community has therefore decided to apply generalized tariff preferences, in the context of the conclusions agreed in UNCTAD in accord ­ ance with the intention expressed in the said Com ­ mittee, in particular by all the preference-giving countries ; Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore, in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings, for products origin ­ ating in those countries or territories which signed Bilateral Agreements, in the framework of the MFA, providing for quantitative limitation of their exports of certain textile products to the Community, or in those countries which undertook similar commit ­ ments vis-a-vis the Community ; whereas, for these products , it is therefore desirable that the Com ­ munity should continue to apply the generalized tariff preferences on the basis of the same principles ; whereas , in view of the special nature which trade in the products concerned may have, it would appear that the volumes of preferential imports should be determined in terms of tonnes , pieces , or pairs, as appropriate , by reference to the categories into which products are divided and to a uniform per ­ centage, for each of the categories , of total imports into the Community in 1977 ; whereas, in order to ensure that each of the countries or territories referred to above has access to the preferential vol ­ umes, separate tariff ceilings for each beneficiary, (!) OJ No C 273 , 26 . 10 . 1981 , p . 88 . ( 2 ) OJ No C 327, 14 . 12 . 1981 , p . 107 . ( 3 ) Opinion delivered on 29 October 1981 (not yet pub ­ lished in the Official Journal). 21 . 12 . 81 Official Journal of the European Communities No L 365/91 whether or not allocated among the Member States , should be specified for each category of products ; Agreement between the European Economic Com ­ munity and the Socialist Federal Republic of Yugoslavia ( 2 ); whereas , therefore , Yugoslavia is included in the list of beneficiary countries within the framework of the Joint Declaration on Protocol 1 and Articles 8 , 9 and 10 ; Whereas for products not covered by the MFA it would appear possible to grant the preferences to the countries or territories which are normally bene ­ ficiaries in the other industrial sectors ; Whereas , from 1 January 1981 , the Hellenic Republic has applied the Community scheme of generalized preferences , in accordance with Article 117 of the Act of Accession of 1979 ; Whereas , for jute and coir products, it was under ­ stood that the preferences would be granted only where special arrangements had been made with the exporting developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products , and India and Thailand for jute products ; whereas , it would appear desirable to extend the preferential advantage to the least ­ developed countries in respect of jute and coir ; Whereas , for the products covered by the MFA, it would seem appropriate to apply a certain uniform percentage to the data concerning total imports by the beneficiaries into the Community in 1977 , by category of products , in order that the zero-duty pre ­ ferential volume to which they are entitled may be determined ; Whereas , in respect of textile products , taking account of the renewal of the MFA and the conclu ­ sion of Bilateral Agreements with certain supplier countries or territories , a substantial improvement in the arrangements was noted in 1980 ; whereas such substantial improvement was only made possible by ensuring that the improvement continued to be compatible with the - situation in the Community sector concerned and by ensuring that a better balance was achieved in the distribution of the advantages granted to the beneficiary countries or territories ; Whereas , for the products not covered by the MFA, the objectives referred to above may be achieved by providing, in respect of each category of products , for tariff ceilings , whether or not allocated among the Member States (but not broken down into separ ­ ate ceilings for each beneficiary), set at a level cor ­ responding in general to 56 ¢ 1 % of the total volume of imports into the Community in 1977 of the cate ­ gory of products in question from all beneficiaries ; Whereas for 1982 , therefore, the Community should provide : Whereas, in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should be granted, wherever this is possible , to the least-developed developing countries appearing on the list in Annex G ; Whereas the benefit of such preferential tariff treat ­ ment should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of origin of goods (' );  in respect of each of the categories of products covered by the MFA which are listed in Annexes A and B, for separate Community tariff ceilings for each beneficiary , whether or not allocated among the Member States , at a zero rate of duty within the limits of the quanti ­ ties specified for each of the countries or territo ­ ries of origin in column 6 of the said Annexes ,  in respect of each of the categories of products not covered by the MFA, originating in the countries and territories listed in Annex F, for Community tariff ceilings at a zero rate of duty, whether or not allocated among the Member States , but not broken down into separate ceil ­ ings for each beneficiary, within the limits of the quantities specified in column 5 of Annex C or, as regards each category of products listed in Annex D, set at a level corresponding in general Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Interim C 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 1 . ( 2 ) OJ No L 130, 27 . 5 . 1980, p . 92 . No L 365/92 Official Journal of the European Communities 21 . 12 . 81 Ireland 1 % Italy 15% United Kingdom 23 % to 56 ¢ 1 % of the total volume of imports into the Community in 1977 of the category of products in question from all beneficiaries ; whereas charges against each of the ceilings relating to products listed in Annexes C and D must, as a general rule, remain within Community maxi ­ mum amounts of 30 % and 50 % respectively, as regards the products originating in any one of the abovementioned countries or territories ,  in respect of the manufactured jute and coir products listed in Annex E, for the total suspen ­ sion of customs duties for the beneficiary coun ­ tries specified in column 3 against each of the categories of products shown in column 2 ; Whereas , as regards the Community tariff ceilings relating to products listed in Annexes A and C :  it is necessary to guarantee to all importers equal and continuous access to the abovemen ­ tioned ceilings and uninterrupted application of the rates laid down for those ceilings to all imports of the products concerned into all Member States until the ceilings have been used up,  without affecting the Community nature of the ceilings , it appears possible to provide at this stage for a utilization scheme based on a single allocation among the Member States ; whereas, at the present juncture , it appears feasible that such allocation could, in general , be made according to the percentages set out in the table above ; whereas , within the framework of the national shares , the levying of normal customs duties is reintroduced as soon as possible when the level of each share is reached,  the method of administration of the ceilings must make provision for the immediate rein ­ troduction of the levying of customs duties as soon as the said ceilings , and also the Com ­ munity maximum amounts in the case of the products listed in Annex C, are reached at Community level ; Whereas , as regards the Community tariff ceilings relating to the products listed in Annexes B and D, the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , against the ceilings and also against the abovementioned maximum amounts in the case of the products listed in Annex D, of imports of the products concerned as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties as soon as the said ceilings or maximum amounts are reached at Community level ; Whereas the methods of administration for the products listed in Annexes A, B , C and D call for close and particularly rapid cooperation between Member States and the Commission , which must, in particular, be able to keep under observation the extent to which charges are made against the ceil ­ ings , whether or not allocated, and maximum amounts and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce customs duties either generally or in a particular case when any of the ceilings or maximum amounts is reached ; Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ,  having regard to the abovementioned principles , it would appear that the Community nature of the ceilings can be respected by allocating them among the Member States ,  the actual charges against the ceilings may relate only to goods which are entered for free circulation and are accompanied by a certificate of origin ,  it would be advisable at this stage to adopt a fixed scale for allocating the ceilings concerned among the Member States ; whereas , using as a basis general economic criteria relating to exter ­ nal trade in textiles , and in particular to the trend of textile imports into the Community in recent years , the percentages for the Member States ' initial shares of the Community ceilings are as follows for the year under consideration : Benelux 10% Denmark 3 % Germany 28 % Greece 2 % France 1 8 % 21 . 12 . 81 Official Journal of the European Communities No L 365/93 HAS ADOPTED THIS REGULATION : SECTION I Article 1 Provisions concerning the administration of the Community tariff ceilings relating to the products listed in Annexes B and D Article 2 1 . Subject to Articles 3 and 4, preferential tariff treatment shall be accorded for each category of products listed in Annexes B and D, within the limits of a Community ceiling equal :  to the quantity specified in column 6 of Annex B for each of the countries or territories of origin listed in column 5 of that Annex,  as regards the products listed in Annex D, to 56 ¢ 1 % of total imports into the Community in 1977 of the category of products in question from all beneficiaries . However, the ceiling resulting from this calculation may in no case exceed 127-5 % of the preferential volume fixed for 1978 . 2 . Subject to Articles 3 and 4, within each ceiling relating to the products listed in Annex D, charges of products .originating in any one of the countries and territories listed in Annex F shall not exceed a Community maximum amount equivalent to 50 % of this ceiling . 1 . From 1 January to 31 December 1982, the Com ­ mon Customs Tariff duties shall be :  totally suspended in respect of the jute and coir products listed in Annex E,  totally suspended within the framework of Community tariff ceilings , whether or not allo ­ cated among the Member States , in respect of the products listed in Annexes A, B , C and D. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  specified individually in column 5 of Annexes A and B or listed in Annex G,  listed in Annex F, as regards the products listed in Annexes C and D ,  listed in column 3 of Annex E against each of the categories of products specified in column 2 . 3 . Those imports already enjoying exemption from customs duties under other preferential tariff arrangements granted by the Community shall not be charged against the tariff ceilings referred to in paragraph 1 . Preferential entry as provided for in this Regulation shall be subject to conformity with the concept of 'originating products ', as determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . How ­ ever, the Community preference arrangements applicable in respect of Yugoslavia shall derive exclusively from the provisions of the Interim Agreement between the Community and Yugoslavia. 4. With regard to carpets, carpeting and rugs of wool or fine animal hair falling within heading No 58.01 of the Common Customs Tariff, the certi ­ ficates of origin for these products shall state the number of knots per metre of warp . 5 . The ceilings shall be administered in accordance with the following provisions . Article 3 1 . As soon as the ceilings determined or calculated in accordance with Article 2(1 ), which are laid down for imports into the Community of products originating in a given country or territory which is a beneficiary under the preferences , in the case of products listed in Annex B, or in all the beneficiary countries or territories , in the case of products listed in Annex D, are reached at Community level , the levying of customs duties on imports of the products in question from any or all of the countries and ter ­ ritories concerned may at any time be reintroduced until the end of the period referred to in Article 1(1 ). 2 . As soon as the maximum amounts calculated in accordance with Article 2 (2), which are laid down for imports into the Community of products origi ­ nating, as regards the products listed in Annex D, in any of the countries or territories which are benefi ­ ciaries under the preferences , are reached for any one of these countries or territories at Community level , the levying of customs duties on imports of the products in question originating in the country No L 365/94 Official Journal of the European Communities 21 . 12 . 81 or territory concerned may at any time be reintro ­ duced until the end of the period referred to in Article 1 ( 1 ). Artie e 4 volumes indicated in column 6 of Annex A and col ­ umn 5 of Annex C , rounding up the result to the next higher unit (kilogram, piece or pair) if neces ­ sary . 3 . Without prejudice to the provisions of Article 8 , within the framework of the national shares, the levy ­ ing of normal customs duties shall be reintroduced as soon as possible when the level of each share is reached . The Commission shall reintroduce, by means of a Regulation , the levying of customs duties in respect of all or any one of the countries and territories referred to in Article 1 (2 ), under the conditions laid down in Article 3 . Article 7 SECTION II Member States shall take all measures necessary to ensure that importers of the products concerned established in their territory have free access to the shares allocated to them . Provisions concerning the allocation and administration of the Community tariff ceilings relating to the products listed in Annexes A and C Article 5 Article 8 1 . The total suspension of customs duties within the framework of the Community tariff ceilings allo ­ cated among the Member States , referred to in Article 1(1 ), concerns the categories of products in Annexes A and C , for each of which the volume of the ceiling is specified :  individually in column 6 of Annex A for each of the beneficiary countries or territories of origin listed in column 5 of the said Annex,  collectively in column 5 of Annex C for all the beneficiary countries and territories listed in Annex F. 2 . The amount to be charged in respect of each of the beneficiary countries and territories listed in Annex F against each of the tariff ceiling amounts relating to the products listed in Annex C shall be limited to the maximum amount given in column 6 of the said Annex C against each category of products . The Commission shall take all necessary measures to ensure that the Community tariff ceilings relating to the products in Annexes A and C and the maxi ­ mum amount referred to in Article 5 (2) are observed . When the charges , at Community level , of products originating :  in any or all the countries and territories listed in Annex F, or  as regards the products in Annex A, in any of the countries or territories listed in column 5 of that Annex, against any of the Community tariff ceilings reach :  the ceiling specified in column 6 of Annex A,  the ceiling specified in column 5 of Annex C, or  the maximum amount specified in column 6 of Annex C, the Commission shall immediately notify the Mem ­ ber States of the date on which, as a result of this fact, the normal tariff is to be reintroduced in res ­ pect of the country or territory or the countries or territories in question . This notification shall be published in the Official Journal of the European Communities . Article 6 1 . The shares of the Community tariff ceilings relating to products in Annexes A and C shall be allocated in accordance with the following scale : Benelux 10% Denmark 3 % Germany 28% Greece 2% France 18% Ireland 1 % Italy 15% United Kingdom 23 % SECTION III General provisions Article 9 2 . Each Member State shall determine its own share by applying the appropriate percentage to the The provisions concerning reintroduction of the levy ­ ing of normal customs duties shall not apply to the countries listed in Annex G. 21 . 12 . 81 Official Journal of the European Communities No L 365/95 Article 10 Article 11 Where the Commission so requests, and in any case at least monthly, Member States shall inform it of imports of the products concerned actually charged against the Community shares , ceilings and maxi ­ mum amounts . Moreover, the Member States shall forward this information every quarter to the Statistical Office of the European Communities in accordance with the provisions of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE). 1 . Imports of the products in question shall be charged against the national shares and the Com ­ munity ceilings and maximum amounts as and when the products are entered for free circulation and are accompanied by a certificate of origin pur ­ suant to the rules referred to in Article 1 (2). 2 . Goods may be charged against a ceiling or a maximum amount or admitted under a national share only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced . Article 12 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . 3 . The extent to which the ceilings and maximum amounts have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 4 . Any amendment to the list of beneficiaries , in particular by the addition of new countries or terri ­ tories, may entail a corresponding adjustment to the volume of the Community ceilings or maximum amounts . Article 13 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1981 . For the Council The President CARRINGTON No L 365/96 Official Journal of the European Communities 21 . 12 . 81 ANNEXA List of MFA textile products subject to Community tariff ceilings allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) GROUP I Volume of Community Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) 4) 5 ) 6 0013 ex 1 ex 55.05 Cotton yarn not put up for retail sale 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 48 ; 52 ; 58 ; 92 ; 98 Hong Kong 10-2 South Korea 10-2 Romania 10-2 Brazil 82-62 India 112-2 Colombia 104-04 Argentina 71-4 Mexico 10-2 Pakistan 19-38 Peru 214-2 Thailand 27-54 Malaysia 14-28 Uruguay 10-2 Singapore 10-2 Indonesia 10-2 Macao 10-2 Philippines 10-2 Sri Lanka 10-2 Guatemala 10-2 China 10-2 (a ) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE . (b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/97 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (D ( 2 ) (3 ) (4) (5 ) (6 ) 0014 1 a) ex 55.05 55.05-33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 Cotton yarn not put up for retail sale Hong Kong South Korea Romania Brazil India Colombia Argentina Mexico Pakistan Peru Thailand Malaysia Uruguay Singapore Indonesia Macao Philippines Sri Lanka Guatemala China 10-2 70-38 12-24 2 387-82 2 139-96 2 079 - 78 1 727-88 730-32 1 304-58 1 052-64 10-2 10-2 10-2 10-2 10-2 10-2 10-2 10-2 10-2 14-28 0023 ex 2 ex 55.09 55.09-03 ; 04 ; 05 ; 09 ; 10 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 75 ; 76 ; 77 ; 78 ; 79 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics :  Unbleached or bleached Hong Kong South Korea Romania India Pakistan Brazil Thailand Malaysia Singapore Peru Colombia Mexico Argentina Philippines Guatemala Uruguay Indonesia Sri Lanka China Macao 238-68 895 - 56 31-62 11 017-02 9 335-04 758-88 2 536-74 1 276-02 205-02 824 - 16 371 - 28 191 - 76 109-14 41-82 12-24 12-24 12-24 12-24 245 - 82 12-24 No L 365/98 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) (6 ) 0024 2 a) ex 55.09 55.09-06 ; 07 ; 08 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99  Other than unbleached or bleached Hong Kong South Korea Romania India Mexico Thailand Brazil Colombia Singapore Malaysia Philippines Pakistan Argentina Guatemala Peru Uruguay Indonesia Sri Lanka China Macao 46-92 12-24 24-48 742-56 620 - 16 595-68 150-96 390-65 v 46-92 107-10 95-88 87-72 37-74 42-84 29-58 12-24 12-24 12-24 12-24 12-24 0033 ex 3 ex 56.07 A 56.07-04 ; 10 ; 20 ; 30 ; 39 ; 45 Woven fabrics of man ­ made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of syn ­ thetic fibres (discontinu ­ ous or waste) other than narrow woven fab ­ rics , pile fabrics (includ ­ ing terry fabrics) and chenille fabrics :  Unbleached or bleached Hong Kong South Korea Romania Thailand Malaysia Singapore Colombia Brazil India Pakistan Argentina Sri Lanka Philippines Macao Mexico Uruguay Guatemala Indonesia Peru China 109 - 14 189-72 4-08 1 789-08 1 242-36 48-96 11-22 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 21 . 12 . 81 Official Journal of the European Communities No L 365/99 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) 0034 3 a) ex 56.07 A 56.07-01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49  Other than unbleached or bleached Hong Kong South Korea Romania Malaysia Thailand Singapore Brazil Argentina India Sri Lanka Philippines Pakistan Macao Colombia Mexico Uruguay Guatemala Indonesia Peru China 43-86 510 3 06 354-96 237-66 11-22 6 - 12 13-26 5-10 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces) (D ( 2 ) ( 3 ) (4) ( 5 ) (6) 0040 4 ex 60.04 A 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 7 1 ; 79 ; 89 Under garments, knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , light ­ weight fine knit roll , polo or turtle neck jump ­ ers and pullovers, un ­ dervests and thÃ ¨ like, knitted or crocheted , not elastic or rubberized, other than babies ' gar ­ Hong Kong South Korea Romania India Singapore Macao Pakistan Philippines Brazil Malaysia Thailand Sri Lanka Peru Colombia Argentina Mexico Indonesia Uruguay Guatemala China 343-74 911-88 106-08 4 091-22 1 183-20 2 597 - 94 3 880-08 3 232-38 402-90 1 03 1 - 22 991 - 44 79-56 383-52 106-08 19-82 19-82 19-82 19-82 19-82 19-82 ¢ ments , of cotton or syn ­ thetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle neck jumpers and pullovers , of regenerated textile fibres, other than babies ' garments No L 365/ 100 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces) (D (2) (3 ) (4) ( 5 ) (6 ) 0050 5 ex 60.05 A 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip ­ overs , waistcoats , twin ­ sets , cardigans, bed ­ jackets and jumpers, knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Philippines Thailand Malaysia Pakistan Peru Sri Lanka India Mexico Brazil Argentina Uruguay Indonesia China Colombia Guatemala 818-04 2 509-20 147-90 2 929-44 1 048 · 56 2 167-50 1 053-66 429-42 184-62 180-54 18-48 434-52 102-00 27-54 78-54 41-82 18-48 18-48 18-48 18-48 0060 6 ex 61.01 B ex 61.02 B 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys ' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys ' woven breeches , shorts and trousers ( including slacks); women's , girls ' and infants ' woven trousers and slacks, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Malaysia Brazil Thailand Sri Lanka Mexico Philippines Colombia India Argentina Uruguay Indonesia Pakistan China Guatemala Peru 859-86 245-82 33-66 2 41 1 - 28 758-88 718-08 154-02 455-94 66-30 886-38 1 312-74 208-08 139-74 39-78 66-30 46-92 21 - 42 37-74 12-56 12-56 21 . 12 . 81 No L 365/ 101Official Journal of the European Communities Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) ( 1 ) (2 ) (3 ) 4) 5 ) (6 ) ex 60.05 All0070 Outer garments and other articles, knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other ex 61.02 B Women's , girls ' and infants ' outer garments : B. Other : 7 8 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Blouses and shirt ­ blouses, knitted, cro ­ cheted (not elastic or rubberized), or woven, for women, girls and in ­ fants, of wool, of cotton or of man-made textile fibres Hong Kong South Korea Romania India Macao Singapore Thailand Philippines Pakistan Malaysia Sri Lanka Brazil Indonesia Mexico Guatemala Uruguay Colombia Argentina Peru China Hong Kong South Korea Romania India Macao Singapore Malaysia Thailand Pakistan Sri Lanka Philippines Brazil Indonesia Mexico Uruguay China Colombia Argentina Guatemala Peru 390-66 452-88 22-44 6419-88 1 036-32 379-44 559-98 928-20 803-76 266-22 271 - 32 17-34 39-78 6-12 6-12 6-12 5-66 5-66 5-66 6 12 1 107-72 3 490-44 164-22 6 480-06 2 495-94 783-36 1 140-36 304-98 474-30 380-46 469-20 46-92 169-32 18-76 18-76 56-10 18-76 18-76 18-76 18-76 0080 61.03 A 61.03-11 ; 15 ; 19 Men s and boys' under gar ­ ments, including collars , shirt fronts and cuffs : Men 's and boys' shirts , woven , of wool , of cot ­ ton or of man-made textile fibres No L 365/ 102 Official Journal of the European Communities 21 . 12 . 81 GROUP II Volume of Community Code CCT heading No N!MEXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 Category ( in tonnes) I ) ( 2 ) 3 (4 ) ( 5 ) 6 0090 9 55.08 ex 62.02 B Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : 55.08-10 ; 30 ; 50 ; 80 62.02-71 Hong Kong South Korea Romania Brazil India Pakistan Thailand Singapore Malaysia Argentina Philippines Macao Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru China Woven cotton terry fab ­ rics ; toilet and kitchen linen of woven cotton terry fabrics 16-32 42-84 16-32 229-50 773-16 240-72 65-28 16-32 16-32 16-32 16-32 16-32 16-32 16-32 16-32 16-32 16-32 16-32 16-32 19-38 21 . 12 . 81 Official Journal of the European Communities No L 365/ 103 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pairs ) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) 0100 10 60.02 A 60.02-40 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves, mittens and mitts , knitted or cro ­ cheted, not elastic or rubberized , impregnated or coated with artificial plastic materials Hong Kong South Korea Romania Macao Philippines Thailand Pakistan India Brazil Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 465 · 12 217-19 20-68 62-22 103-02 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 20-68 0110 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or cro ­ cheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Philippines Thailand Pakistan Malaysia India Singapore Peru Brazil Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia China 878-22 778-26 50 - 18 2 835-60 702-78 1 480-02 451 - 86 99-96 50 - 18 50-18 50 - 18 50 - 18 50-18 50-18 50-18 50-18 50 - 18 50-18 50-18 50 - 18 No L 365/ 104 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NI MEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pairs ) (D ( 2 ) ( 3 ) (4) ( 5 ) (6 ) 0120 12 ex 60.03 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings , understockings, socks, ankle-socks, sock ­ ettes and the like, knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hong Kong South Korea Romania Indonesia Philippines Thailand Singapore India Malaysia Peru Brazil Pakistan Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala China 148-92 7 064-52 421-26 916-98 892-50 445-74 123-93 148-92 123-93 123-93 123-93 123-93 123-93 123-93 123-93 123-93 123-93 123-93 123-93 123-93 Code Category CCT heading No NIMEXEcode Description Beneficiary countriÃ ©s or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in I 000 pieces) (D ( 2 ) (3 ) (4 ) (5 ) (6 ) 0130 13 ex 60.04 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted , not elastic or rubberized : Men's and boys' under ­ pants and briefs , women's, girls' and infants' (other than babies') knickers and briefs , knitted or cro ­ cheted, not elastic or rubberized, of cotton or synthetic textile fibres Hong Kong South Korea Romania Macao Brazil Singapore Philippines India Malaysia Peru Thailand Indonesia Pakistan , Colombia Mexico Uruguay Argentina Sri Lanka Guatemala China 814-98 104-04 138-72 1 404-54 121 - 38 104-04 190-74 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 86-70 21 . 12 . 81 Official Journal of the European Communities No L 365/ 105 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces) (D ( 2 ) ( 3 ) (4) (5 ) (6 ) 0141 14 A 61.01 A 1 61.01-01 Men's and boys' outer gar ­ ments : Men's and boys ' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.1 1 or 59.12 Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 8-16 7 · 14 1 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 I - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1-02 1 02 1-02 0145 14 B ex 61.01 B 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys ' outer gar ­ ments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Singapore Philippines India Thailand Macao Argentina Brazil Pakistan Malaysia Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru China 8-16 108 · 12 4-08 3-67 21-42 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 3-67 No L 365/ 106 Official Journal of the European Communities 21 . 12 . 81 Volume of Community ceilings correspond ­ CCT Beneficiary ing Code Category heading N1MEXE code Description countries or to each No territories beneficiary in column 5 ( in 1 000 pieces) (D ( 2 ) ( 3 ) (4) (5 ) (6 ) 0151 15 A ex 61.02 B Women's , girls ' and infants ' Hong Kong 2-04 outer garments : South Korea 2-04 B. Other : Romania 3 06 Macao 1 · 12 61.02-05 Women's , girls ' and in ­ India 1 · 12 fants ' coats of impreg ­ Brazil 1 · 12 nated, coated, covered Pakistan 1 · 12 or laminated woven fab Thailand 1 · 12 ric falling withing head ­ Malaysia 1 · 12 ing No 59.08 , 59.11 or Singapore 1 · 12 59.12 Mexico 1 · 12 Uruguay 1 · 12 Argentina 1  12 Philippines 1 · 12 Guatemala 1 · 12 Indonesia 1 · 12 Peru 1 · 12 China 1 · 12 Colombia 1-12 Sri Lanka 1 · 12 0155 15 B ex 61.02 B Women's , girls ' and infants ' Hong Kong 28-56 outer garments : South Korea 157-08 B. Other : Romania 17-34 India 155-04 61.02-31 ; 32 ; 33 ; 35 ; Women's , girls ' and in ­ Philippines 206-04 36 ; 37 ; 39 ; 40 fants ' woven overcoats , Macao 4-28 raincoats and other Brazil 12-24 coats , cloaks and capes ; Singapore 4-28 jackets and blazers, Thailand 4-28 other than garments of Uruguay 4-28 category 15 A , of wool , Pakistan 4-28 of cotton or of man ­ Colombia 4-28 made textile fibres Argentina 4-28 Malaysia 4-28 Mexico 4-28 Sri Lanka 4-28 Indonesia 4-28 Peru 4-28 Guatemala 4-28 China 4-28 21 . 12 . 81 Official Journal of the European Communities No L 365/ 107 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) 1 ) ( 2 ) 3 ) (4) (5 ) (6 ) 0 60 6 ex 61.01 B Men s and boys outer gar ­ ments : 61.01-51 ; 54 ; 57 Men s and boys' woven suits (including coordi ­ nate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Hong Kong South Korea Romania Macao Philippines Singapore Malaysia India Brazil Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 19-38 49-98 28-56 95-88 26-52 4-89 4-89 4-89 4-89 4-89 4-89 4-89 4-89 4-89 4-89 4-89 4-89 8-16 4-89 4-89 44-88 94-86 16-32 97-92 93-84 11-22 39-78 7-29 11-22 7-29 7-29 7-29 7-29 7-29 7-29 7-29 7-29 7-29 7-29 7-29 0170 7 ex 61.01 B Men's and boys' outer gar ­ ments : 61.01-34 ; 36 ; 37 Men's and boys woven jackets (excluding wais ­ ter jackets) and blazers , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao India Brazil Mexico Singapore Philippines Malaysia Argentina Thailand Pakistan Uruguay Colombia Sri Lanka Guatemala Indonesia Peru China No L 365/ 108 Official Journal of the European Communities 21 . 12 . 81 Code CCT heading No NIMEXEcode Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) Category Description ( 1 ) ( 2 ) ( 3 ) (4 5 (6 ) 0180 18 ex 61.03 61.03-51 ; 55 ; 59 ; 81 85 ; 89 Men 's and boys ' under gar ­ ments , including collars , shirt fronts and cuffs : Men 's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore India Malaysia Philippines Argentina Thailand Colombia Pakistan Indonesia Brazil Sri Lanka Mexico Uruguay Guatemala Peru China 41 - 82 51 - 00 4-08 428-40 6 - 12 27-54 10-20 14-28 6-12 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 5-10 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces) (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0190 19 ex 61.05 B Handkerchiefs : Hong Kong 736-44 B. Other : South Korea 1 924-74 Romania 1 13-22 61.05-30 ; 99 Handkerchiefs of woven Macao 7 529-64 fabric, of a value of not India 6 284-22 more than 15 ECU/kg Malaysia 2 264-40 net weight Singapore 170-34 Argentina 396-78 Philippines 113-22 Brazil 113-22 Pakistan 113-22 Thailand 113-22 Colombia 113-22 Mexico 113-22 Uruguay 113-22 Sri Lanka 113-22 Guatemala 113-22 Indonesia 113-22 Peru 113-22 China 396-78 21 . 12 . 81 Official Journal of the European Communities No L 365/ 109 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) 1 ) ( 2 ) 3 ) 4 ) (5 ( 6 ) 0200 20 ex 62.02 B Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : 62.02-12 ; 13 ; 19 B. Other : Bed linen , woven Hong Kong South Korea Romania India Brazil Macao Singapore Pakistan Argentina Malaysia Thailand Philippines China Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru 13-26 13-26 13-26 1 434-12 107-10 22-44 57-12 90-78 17-34 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) 1 ) ( 2 ) ( 3 ) 4 5 ) ( 6 ) 02 0 21 Men's and boys ' outer gar ­ ments : ex 61.01 B ex 61 .02 B Women 's , girls ' and infants ' outer garments : B. Other : 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Parkas ; anoraks, wind ­ cheaters , waister jackets and the like, woven , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore India Thailand Philippines Colombia Malaysia Brazil Uruguay Peru Pakistan Mexico Argentina Sri Lanka Guatemala Indonesia China 182-58 1 839-06 23-46 91-80 37-74 63-24 56 - 10 32-64 23-46 23-46 23-46 23-46 23-46 23-46 23-46 23-46 23-46 23-46 23-46 23-46 No L 365/ 110 Official Journal of the European Communities 21 . 12 . 81 Volume of Community Code Category CCT heading No N MEXEcode Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) 1 ) ( 2 ) ( 3 ) 4) (5 (6 ) 0220 22 56.05 A Yarn of man-made fibres ( discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Hong Kong South Korea Romania Malaysia Singapore Thailand Macao Brazil Indonesia Philippines Mexico Pakistan India Colombia Uruguay Argentina Sri Lanka Guatemala Peru China 25-50 495-72 25-50 1 051 - 62 299-88 242-76 25-50 49-98 25-50 25-50 25-50 83-64 25-50 25-50 220-32 25-50 25-50 25-50 25-50 25-50 0230 23 56.05 B Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of discontinuous or waste regenerated fibres, not put up for re ­ tail sale Hong Kong South Korea Romania Thailand Indonesia Brazil India Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Peru China 13-26 13-26 13-26 19-38 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 33-66 21 . 12 . 81 Official Journal of the European Communities No L 365/ 1 1 1 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0240 24 ex 60.04 B 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys ' pyja ­ mas, knitted or cro ­ cheted, of cotton or of synthetic textile fibres Hong Kong South Korea Romania Macao Brazil Singapore Pakistan Philippines Argentina India Malaysia Thailand Sri Lanka Colombia Mexico Uruguay China Guatemala Indonesia Peru 17-34 1 25 - 46 816 174-42 8-16 11-22 39-78 245 - 82 6 - 12 6-12 6-12 5-71 5-71 5-71 5-71 5-71 5-71 5-71 5-71 5-71 0250 25 ex 60.04 B 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted , not elastic or rubberized : Women's , girls ' and infants' (other than babies') knitted or cro ­ cheted pyjamas and night dresses, of cotton or synthetic fibres Hong Kong South Korea Romania Macao Brazil Philippines Malaysia Singapore Thailand Argentina Pakistan India Sri Lanka Colombia Mexico Uruguay Guatemala Indonesia Peru China 61-20 61-20 8-77 158-10 39-78 249-90 39-78 17-34 39-78 30-60 21 - 42 8-77 8-77 8-77 8-77 8-77 8-77 8-77 8-77 8-77 No L 365/ 1 12 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NI M EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) (D ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) 0260 26 ex 60.05 All ex 61 .02 B 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies ') woven and knit ­ ted or crocheted dresses , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Philippines Macao Thailand Singapore Pakistan Brazil Sri Lanka Mexico Indonesia Malaysia Guatemala Colombia Uruguay Argentina Peru China 129-54 142-80 69-56 2 178-72 272-34 111-18 158-10 69-56 145-86 69-56 69-56 69-56 69-56 69-56 69-56 69-56 69-56 69-56 69-56 69-56 0270 27 ex 60.05 All ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies ') woven and knit ­ ted or crocheted skirts , including divided skirts Hong Kong South Korea Romania India Macao Singapore Pakistan Philippines Sri Lanka Brazil Thailand Indonesia Malaysia Argentina Mexico Guatemala Colombia Uruguay Peru China 71 - 40 82-62 18-36 792-54 296-82 47-94 109 - 14 87-72 47-94 13-26 18-36 31-62 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 21 . 12 . 81 Official Journal of the European Communities No L 365/ 1 13 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces) (D ( 2 ) ( 3 ) (4 ) (5 ) (6 ) 0280 28 ex 60.05 All 60.05-61 ; 62 ; 64 Outer garments and other articles, knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' Hong Kong South Korea Romania Singapore Philippines Brazil Macao India Pakistan Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 11-22 816 1-64 24-48 5 - 10 1-64 1-64 1-64 1-64 1 - 64 1 - 64 1 - 64 1 - 64 1 - 64 1 - 64 1 - 64 1-64 1 - 64 1 - 64 1 - 64 0290 29 ex 61.02 B 61.02-42 ; 43 ; 44 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies ') woven suits and costumes (including coordinate suits consist ­ ing of two or three pieces which are or ­ dered, packed, con ­ signed and normally sold together), of wool , of cotton or of man ­ made textile fibres excluding ski suits Hong Kong South Korea Romania India Singapore Philippines Macao Brazil Thailand Malaysia Pakistan Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 25-50 34-68 3-06 64-26 1 - 39 11-22 5 - 10 1 - 39 1 - 39 1 - 39 1 - 39 1-39 1 - 39 1 - 39 1 - 39 1 - 39 I - 39 1 - 39 1-39 1-39 No L 365/ 114 Official Journal of the European Communities 21 . 12 . 81 Volume of Community Code CCT heading No NIM EXE code Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 Category Description ( in 1 000 pieces ) i ) ( 2 ) ( 3 ) 4 ) ( 5 ) (6 0301 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women 's , girls ' and infants ' under garments : Women 's , girls ' and in ­ fants ' woven pyjamas and night dresses, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Philippines India Argentina Thailand Brazil Sri Lanka Indonesia Malaysia Pakistan Colombia Mexico Uruguay Guatemala Peru China 73-44 175-44 8 16 864-96 24-48 293-76 36-72 28-56 8-16 8-16 12-24 8-16 8-16 8-16 8-16 8-16 8-16 8 - 16 8-16 8 - 16 Volume of Community Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) 1 ) 2 ) 3 4 (5 6 0305 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women 's , girls ' and infants ' under garments : Women 's , girls ' and in ­ fants ' (other than babies ') woven under garments , other than pyjamas and night dresses, of wool , of cot ­ ton or of man-made tex ­ tile fibres Hong Kong South Korea Romania India Brazil Macao Singapore Thailand Pakistan Malaysia Philippines Sri Lanka Mexico Uruguay Argentina Guatemala Indonesia Peru China Colombia 1-02 5 - 10 3-06 95-88 13-26 20-40 11-22 15-30 8 - 16 4-08 2-04 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 2-04 1 - 02 21 . 12 . 81 Official Journal of the European Communities No L 365/ 115 Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 Code Category CCT heading No N M EXE code Description Beneficiary countries or territories ( in 1 000 pieces) ( 1 ) ( 2 ) ( 3 ) 4) 5 ) 6 0310 31 61.09 D Corsets , corset-belts , sus ­ pender-belts , brassieres , braces, suspenders , garters and the like ( including such articles of knitted or cro ­ cheted fabric), whether or not elastic : Brassieres , woven , knit ­ ted or crocheted 61.09-50 Hong Kong South Korea Romania Philippines Brazil Thailand Singapore India Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 204 00 334-56 37-12 2 951-88 56 - 10 185-64 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 37-12 No L 365/ 116 Official Journal of the European Communities 21 . 12 . 81 GROUP III Code Category CCT heading No N MEXEcode Description beneficiary countries oi territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) 1 ( 2 ) (3 ) (4 (5 ) (6 ) 0323 ex 32 ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cot ­ ton and narrow woven fabrics ), of wool , of cot ­ ton or of man-made tex ­ tile fibres 58.04-07 ; 11 ; 15 ; II 71 ; 75 ; 77 ; 78 Hong Kong South Korea Romania Colombia India Brazil Philippines Indonesia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 0324 32 a) ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cot ­ ton and narrow woven fabrics), of wool , of cot ­ ton or of man-made tex ­ tile fibres 58.04-41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 Hong Kong South Korea Romania Colombia India Brazil Philippines Indonesia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 13-26 65-28 1 3 26 112-20 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 13-26 21 . 12 . 8 Official Journal of the European Communities No L 365/ 117 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) ( 1 ) ( 2 ) (3 (4 ) (5 (6 ) 0330 33 ex 5 1 . 04 A Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Sacks and bags , of a kind used for the packing of goods : ex 62.03 B 11 Hong Kong South Korea Romania India Brazil Singapore Malaysia China Pakistan Philippines Peru Thailand Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia 14-28 383-52 14-28 28-56 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 14-28 B. Of other textile materi ­ als : II . Other : 5 1 . 04-06 62.03-96 Woven fabrics of strip or the like of polyethylene or polypropylene , less than 3 m wide ; woven sacks of such strip or the like 0350 35 ex 51.04 A Woven fabrics of man ­ made fibres (continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres ( con ­ tinuous ) other than those for tyres and those containing elastomeric yarn Hong Kong South Korea Romania Malaysia Thailand India Brazil Singapore Uruguay Argentina Pakistan Macao Colombia Mexico Sri Lanka Guatemala Indonesia Peru China Philippines 18-36 195-84 18-36 96-90 22-44 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 51.04-10 ; 11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 27 ; 28 ; 32 ; 34 ; 36 ; 41 ; 48 No L 365/ 118 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D (2 ) (3 ) (4 ) (5 ) (6 ) 0360 36 ex 51.04 B 51.04-55 ; 56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 81 ; 89 ; 93 ; 94 ; 97 ; 98 Woven fabrics of man ­ made fibres (continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres ( continuous ) other than those for tyres and those containing elastomeric yarn Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 8-16 8-16 8-16 92-82 8-16 8 · 16 816 8-16 8-16 816 8-16 8-16 816 8-16 8 16 816 8 16 8 16 8 16 8 16 0370 37 56.07 B 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of man ­ made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of re ­ generated textile fibres (discontinuous or waste) other than narrow wov ­ en fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Hong Kong South Korea Romania Malaysia Brazil India Thailand Singapore Pakistan Macao Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 47-94 589-50 64-26 231-54 47-94 83-64 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 47-94 21 . 12 . 81 Official Journal of the European Communities No L 365/ 119 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D ( 2 ) ( 3 ) (4) ( 5 ) (6) 0390 39 ex 62.02 B Bed linen , table linen , toilet Hong Kong 11-22 linen and kitchen linen ; South Korea 11-22 curtains and other furnish ­ Romania 11-22 ing articles : India 270-30 B. Other : Brazil 66-30 Macao 110 - 16 62.02-40 ; 42 ; 44 ; 46 ; Woven table linen , toilet Singapore 79-56 51 ; 59 ; 65 ; 72 ; 74 ; 77 and kitchen linen other Argentina 1 1 22 than of cotton terry fab ­ Philippines 14-28 ric Pakistan 11-22 Malaysia 11-22 Indonesia 11-22 Thailand 11-22 Mexico 11-22 Colombia 11-22 Uruguay 11-22 Sri Lanka 11-22 Guatemala 11-22 Peru 11-22 China 27-54 0400 40 ex 62.02 B Bed linen , table linen , toilet Hong Kong 3 06 linen and kitchen linen , South Korea 3-06 curtains and other furnish ­ Romania 3 06 ing articles : India 144-84 B. Other : Brazil 4-08 Pakistan 13-26 62.02-83 ; 85 ; 89 Woven curtains (other Philippines 7-14 than net curtains) and Colombia 3-06 furnishing articles, of Thailand 3-06 wool , of cotton or of Peru 3-06 man-rriade textile fibres Malaysia 3-06 Singapore 3-06 Mexico 3-06 Indonesia 3-06 Macao 3-06 Uruguay 3-06 Argentina 3-06 Sri Lanka 3-06 China 3-06 Guatemala 3-06 No L 365/ 120 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D (2) ( 3 ) ( 4 ) (5 ) (6 ) 0410 41 ex 51.01 A 51.01-05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 12 ; 20 ; 22 ; 24 ; 27 ; 29 ; 30 ; 35 ; 36 ; 37 ; 39 ; 40 ; 45 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Hong Kong South Korea Romania Mexico Philippines Thailand India Pakistan Brazil Macao Malaysia Colombia Singapore Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 8-16 8 - 16 24-48 172-38 8-16 8 16 8 16 8 16 8 16 8-16 8 - 16 8-16 8-16 8-16 8-16 8-16 8 16 8 · 16 8-16 8-16 0480 48 53.07 ex 53.08 53.07-02 ; 08 ; 12 ; 18 ; 30 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 Yarn of combed sheep's or lamb's wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lamb's wool (worsted yarn ) or of combed fine animal hair, not put up for retail sale Hong Kong South Korea Romania Uruguay Brazil Argentina Peru India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia China 5-10 5-10 5-10 256-02 30-60 47-94 60 · 18 5 10 5-10 5-10 5 10 5-10 5-10 5-10 5 10 5-10 5-10 5-10 5-10 5-10 21 . 12 . 81 Official Journal of the European Communities No L 365/ 121 Volume of Community Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) 1 ( 2 ) 3 ) (4) (5 6 0500 50 53.11 Woven fabrics of sheep 's or lamb's wool or of fine ani ­ mal hair 53.11-01:03:07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 9 1 ; 93 ; 97 Hong Kong South Korea Romania Argentina Uruguay India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia Peru China 612 26-52 612 125-46 85-68 10-20 6-12 6 - 12 6 - 12 6 - 12 6 - 12 6 - 12 6 - 12 6-12 6 - 12 6 - 12 6-12 6 - 12 6 - 12 6 - 12 0520 52 55.06 55.06-10 ; 90 Cotton yarn , put up for re ­ tail sale Hong Kong South Korea Romania Colombia India Pakistan Brazil Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 - 02 1 - 02 1 - 02 14-28 1 - 02 1 - 02 1 - 02 1-02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 No L 365/ 122 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) ( 1 ) (2 3 4) (5 ) (6) 0550 55 56.04 A Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : A. Synthetic textile fibres : Synthetic textile fibres56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 or or (discontinuous waste), carded combed Hong Kong South Korea Romania Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10-20 10-20 54-06 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 ex 58.01 A0583 ex 58 Carpets, carpeting and rugs , knotted (made up or not ) 58.01 ex 01 ( up to 500 knots per metre of warp ); 1 1 ; 13 Hong Kong South Korea Romania India Pakistan Peru Brazil Mexico Sri Lanka Philippines Thailand Macao Malaysia Colombia Singapore Uruguay Argentina Guatemala Indonesia China 19-38 19-38 19-38 2 785-62 326-40 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 21 - 42 21 . 12 . 81 Official Journal of the European Communities No L 365/ 123 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) O (2 ) (3 ) (4 5 (6 ) 0610 61 ex 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within head ­ ing No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 Hong Kong South Korea Romania India Singapore Thailand Brazil Colombia Mexico Pakistan Macao Malaysia Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 18-36 6 - 12 6 - 12 1 20 36 6 - 12 6 - 12 6 - 12 612 6 - 12 6 - 12 612 612 612 612 612 6-12 612 6 - 12 612 , 612 0670 67 ex 60.05 ex 60.06 B Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings): B. Other : Hong Kong South Korea Romania Pakistan Macao Philippines Brazil Singapore India Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 816 8 - 16 6 - 12 16-32 6-12 8 16 6 - 12 612 612 6 - 12 6 - 12 612 6 - 12 612 612 6 - 12 612 6 - 12 612 612 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 Clothing accessories and other articles (ex ­ cept garments), knitted or crocheted , not elastic or rubberized ; articles (other than bathing cos ­ tumes ) of knitted or cro ­ cheted fabric, elastic or rubberized , of wool , of cotton , or of man-made textile fibres No L 365/ 124 Official Journal of the European Communities 21 . 12 . 81 GROUP IV Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 Code Category CCT heading No N1M EXE code Description Beneficiary countries or territories ( in I 000 pieces ) I ( 2 ) ( 3 ) (4 ) ( 5 ) 6 0700 70 ex 60.04 B Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materi ­ als : 60.04-31:33:34 Panty-hose ( tights ) Hong Kong South Korea Romania Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 496 - 12 3 070-20 1 054-68 496 - 12 496-12 496 - 12 496 - 12 496 - 12 496 - 12 496 - 12 496 - 12 496 - 12 496-12 496 - 12 496 - 12 496 - 12 496-12 496 - 12 496 - 12 496-12 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) ( 1 ) 2) 3 ) (4 ) ( 5 ) (6 ) 0710 7 ex 60.05 A II Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : b ) Other : Hong Kong South Korea Romania Philippines Macao Brazil Singapore Malaysia India Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 3-06 27-54 2-04 31-62 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 60.05-06;07;08;09 I. Babies gar ­ ments ; girls ' garments up to and inclu ­ ding commer ­ cial size 86 : Babies ' knit ­ ted outer gar ­ ments, of wool , of cot ­ ton or of man-made textile fibres 21 . 12 . 81 Official Journal of the European Communities No L 365/ 125 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) (D ( 2 ) ( 3 ) (4) ( 5 ) ( 6 ) 0720 72 ex 60.05 A II ex 60.06 B 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Hong Kong South Korea Romania Macao Singapore Brazil Philippines Thailand India Pakistan Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 1 12-20 20-40 20-40 81-60 20-40 20-40 30-60 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 20-40 0730 73 ex 60.05 A II 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubber ­ ized , of wool , of cot ­ ton or of man-made textile fibres Hong Kong South Korea Romania Thailand Singapore India Brazil Pakistan Macao Malaysia Colombia Mexico Uruguay , Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 13-26 58-14 7-14 32-64 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 6-81 No L 365/ 126 Official Journal of the European Communities 21 . 12 . 81 Volume of Community CCT heading No NIMEXEcode Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 Code Category Description ( in 1 000 pieces ) ( 1 ) ( 2 ) (3 ) (4 ( 5 ) (6 ) 0740 74 ex 60.05 A II Outer garments and other articles , knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : 60.05-71 ; 72 ; 73 ; 74 Hong Kong South Korea Romania Singapore Philippines Macao India Brazil Pakistan Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 612 204 1-57 3 06 612 204 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 1-57 Women's , girls ' and infants ' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and nor ­ mally sold together), of knitted or cro ­ cheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres, excluding ski suits 21 . 12 . 81 Official Journal of the European Communities No L 365/ 127 Volume of Community Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) 1 ) ( 2 ) 3 ) (4) 5 6) 0760 76 Men s and boys' outer gar ­ ments : ex 61.01 ex 61.02 B Women's , girls ' and infants' outer garments : B. Other : 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Hong Kong South Korea Romania Malaysia Macao India Thailand Singapore Pakistan Brazil Philippines Mexico Colombia Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 49-98 18-36 18-36 34-68 32-64 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 Men's and boy s woven industrial and occupa ­ tional clothing ; wo ­ men's , girls ' and infants' woven aprons, smock ­ overalls and other in ­ dustrial clothing (whet ­ her or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres Volume of Community Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pairs) ( 1 ) ( 2 ) (3 4 5 6) 0770 77 ex 60.03 B Stockings, under stockings, socks, ankle-socks, sock ­ ettes and the like, knitted or crocheted, not elastic or rubberized : 60.03-24 ; 26 Women's stockings of synthetic textile fibres Hong Kong South Korea Romania Philippines India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 40-80 122-40 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 40-80 No L 365/ 128 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 0780 78 ex 61 .01 61.01-09 ; 24 ; 25 ; 26 ; 8 1 ; 92 ; 95 ; 96 Men's and boys ' outer gar ­ ments : Men's and boys ' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer gar ­ ments, except garments of categories 6 , 14 A, 14 B , 16 , 17 , 21 , 76 and 79, of wool , of cot ­ ton or of man-made tex ­ tile fibres Hong Kong South Korea Romania Brazil Macao India Singapore Philippines Pakistan Malaysia Thailand Colombia Indonesia Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 41-82 149-94 11-22 13-26 28-56 24-48 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 0800 80 61.02 A , 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Women's , girls ' and infants' under garments : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies ' woven gar ­ ments , of wool , of cot ­ ton or of man-made tex ­ tile fibres Hong Kong South Korea Romania Philippines Singapore India Macao Brazil Thailand Guatemala Pakistan Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Indonesia Peru China 8 16 7-14 1 - 02 55-08 4-08 7-14 2-04 1 - 02 1-02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 21 . 12 . 81 Official Journal of the European Communities No L 365/ 129 Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) Code Category CCT heading No N1MEXE code Description Beneficiary countries or territories 1 ( 2 ) (3 ) 4 5 (6) 0810 8 ex 61.02 B Women 's , girls ' and infants ' outer garments : B. Other : 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's , girls ' and in ­ fants ' woven bath robes , dressing gowns , bed jackets and similar in ­ door wear and other outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27 , 29, 76, 79 and 80, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Singapore Brazil Macao Philippines Thailand Pakistan Colombia Indonesia Argentina Malaysia Peru Mexico Uruguay Sri Lanka Guatemala China 40-80 76-50 2-04 64-26 21-42 12-24 48-96 76-50 27-54 15-30 3-06 6 - 12 2-04 2-04 2-04 1 - 02 1-02 1 - 02 1 - 02 2-04 1-02 1-02 6 - 12 2-04 102 102 1-02 1-02 1-02 1-02 1-02 102 102 102 102 1-02 102 1 - 02 1-02 1-02 0820 82 ex 60.04 B Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materi ­ als : 60.04-38 ; 60 Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of re ­ generated textile fibres Hong Kong South Korea Romania Sri Lanka India Singapore Pakistan Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China Brazil No L 365/ 130 Official Journal of the European Communities 21 . 12. 81 Code Category CCT heading No NI M EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D ( 2 ) ( 3 ) (4) ( 5 ) (6) 0830 83 ex 60.05 All 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other articles , knitted or cro ­ cheted , not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubber ­ ized, other than gar ­ ments of categories 5 , 7 , 26 , 27, 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or o( man-made textile fibres Hong Kong South Korea Romania Singapore India Macao Philippines Thailand Pakistan Brazil Malaysia Mexico Peru Uruguay Indonesia Colombia Argentina Sri Lanka Guatemala China 28 - 56 46-92 9-18 43-86 69-36 51-00 73-44 21 - 42 25-50 9-18 9-18 9 - 18 9 - 18 9-18 9 - 18 9 - 18 9 - 18 9 - 18 9 - 18 9 - 18 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in 1 000 pieces ) (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0860 86 ex 61.09 61.09-20 ; 30 ; 40 ; 80 Corsets , corset-belts , sus ­ pender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), whether or not elastic : Corsets , corset-belts , suspender-belts , braces, suspenders , garters and the like (including such articles of knitted or cro ­ cheted fabric), other than brassiÃ ¨res , whether or not elastic Hong Kong South Korea Romania Philippines Brazil Thailand Singapore India Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 26-52 197-88 17-95 1 085-28 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 17-95 21 . 12 . 81 Official Journal of the European Communities No L 365/ 131 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (D ( 2 ) ( 3 ) (4 ) (5 ) (6 ) 0870 87 61.10 61.10-00 Gloves , mittens, mitts , stockings, socks and sock ­ ettes, not knitted or cro ­ cheted Hong Kong South Korea Romania Pakistan Thailand India Malaysia Philippines Brazil Macao Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 18-36 2-04 1 02 105-06 17-34 5 - 10 204 1 - 02 1-02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1-02 1 - 02 1 - 02 1-02 1-02 1-02 GROUP V Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 0910 91 ex 62.04 62.04-23 ; 73 Tarpaulins, sails , awnings , sunblinds, tents and camp ­ ing goods : Tents Hong Kong South Korea Romania Pakistan Singapore India Brazil Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 8 - 16 169-32 8-16 8-16 8-16 8 - 16 8-16 8-16 8-16 8-16 8 - 16 8 - 16 8-16 8-16 8 - 16 8 - 16 8 - 16 8-16 8 - 16 8-16 No L 365/ 132 21 . 12. 81Official Journal of the European Communities Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (D ( 2 ) (3 ) (4) (5 ) (6 ) 0970 97 59.05 59.05-1 1 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine, cordage or rope : Nets and netting made of twine, cordage or rope, and made up fish ­ ing nets of yarn , twine, cordage or rope Hong Kong South Korea Romania Philippines Thailand India Mexico Brazil Pakistan Macao Malaysia Colombia Singapore Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 4-08 23-46 4-08. 38-76 9 - 18 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 10-20 1040 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics, impreg ­ nated or coated, other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, stu ­ dio back-cloths or the like Hong Kong South Korea Romania Brazil India Colombia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 204 2-04 204 204 2-04 2-04 2-04 2-04 2-04 204 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 21 . 12. 81 Official Journal of the European Communities No L 365/ 133 Code CCT heading No NIMEXE code Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) Category Description ( 1 ) ( 2 ) ( 3 ) (4 ) 5 (6 ) 10 11 ex 62.04 Tarpaulins , sails , awnings , sunblinds, tents and camp ­ ing goods : Camping goods, woven , other than pneumatic mattresses and tents 62.04-29:79 Hong Kong South Korea Romania Brazil India Colombia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1-02 816 2-04 4-08 4-08 306 1-02 1-02 1-02 1 - 02 1 02 1 - 02 1-02 102 1-02 1-02 1-02 1 02 1 02 1-02 No L 365/ 134 Official Journal of the European Communities 21 . 12 . 81 ANNEX B List of MFA textile products subject to Community tariff ceilings not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories ( a ) (b ) GROUP III Code CCT heading No NIMEXEcode Beneficiary countries or territories Category Description Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 jn tonnes ) (') ( 1 ) ( 2 ) ( 3 ) 4) 5 ) ( 6 ) 0340 34 ex 51.04 A Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of strip or the like of polyethy ­ lene or polypropylene, 3 m or more wide 51.04-08 Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 612 14-28 612 612 612 612 6-12 612 6-12 612 612 6 - 12 612 612 612 612 612 612 6-12 612 . 0381 38 A ex 60.01 B Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric Hong Kong South Korea Romania Philippines India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 408 408 4-08 4-08 4-08 4-08 4-08 4-08 408 4-08 4-08 408 408 408 4-08 4-08 4-08 408 4-08 408 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. (b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . ( ¢) Unless otherwise indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 135 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (') (D ( 2 ) ( 3 ) (4 ) (5 ) (6) 0385 38 B ex 62.02 A 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : A. Net curtains Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1-02 1 - 02 1-02 1-02 1-02 1 - 02 1-02 1-02 1-02 1 - 02 1 - 02 1-02 1 - 02 1 - 02 1 - 02 1 - 02 1-02 1 - 02 1 - 02 1 - 02 0420 42 ex 51.01 B 51.01-50 ; 61 ; 67 ; 68 ; 71 ; 77 ; 78 ; 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated tex ­ tile fibres : Yarn of regenerated tex ­ tile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non ­ textured yarn of any acetate Hong Kong South Korea Romania India Brazil Argentina Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Philippines Sri Lanka Guatemala Indonesia Peru China 12-24 14-28 12-24 306-00 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 12-24 (!) Unless otherwise indicated. No L 365/ 136 Official Journal of the European Communities 21 . 12 . 81 Code CCT heading No NIMEXEcode Beneficiary countries or territories Category Description Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (') (1 ( 2 ) 3 (4 5 (6 ) 0430 43 51.03 51.03-10 ; 20 Yarn of man-made fibres (continuous), put up for re ­ tail sale Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 102 102 102 1-02 1-02 102 102 1-02 1-02 1-02 102 1-02 1-02 1 - 02 102 1-02 I 02 102 102 1 02 0440 44 ex 51.04 A Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres (con ­ tinuous), containing elastomeric yarn 51.04-05 Hong Kong South Korea Romania Brazil Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1-02 1-02 1 02 1 02 102 1 02 102 1-02 102 1 - 02 1-02 1-02 1 02 1-02 1-02 1 02 1-02 1 - 02 1 02 1-02 (') Unless otherwise indicated . 21 . 12. 81 Official Journal of the European Communities No L 365/ 137 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2) ( 3 ) (4) (5 ) (6 ) 0450 45 ex 51.04 B 51.04-54 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 5 1.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres (continuous), containing elastomeric yarn Hong Kong South Korea Romania Brazil Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1-02 1-02 1 02 1 02 1 02 1-02 1-02 1-02 1-02 1-02 1 02 1 02 1 02 1-02 1-02 1-02 1 - 02 1 02 1 02 1-02 0470 47 ex 53.06 53.08 A 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale Hong Kong South Korea Romania Argentina Peru Uruguay Brazil India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia China 2-04 2-04 2-04 , 14-28 16-32 12-24 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 (&lt;) Unless otherwise indicated . No L 365/ 138 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (') 1 ( 2 ) (3 ) 4 5 (6 ) 0490 49 ex 53.10 Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale 53.10-11 ; 15 Hong Kong South Korea Romania Peru Colombia India Brazil Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 2-04 2-04 2 04 38-76 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 0530 53 55.07 55.07-10 ; 90 Cotton gauze Hong Kong South Korea Romania India Pakistan Brazil Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1-02 1-02 1-02 3-06 4-08 1-02 1 - 02 1 - 02 1 - 02 1-02 1-02 1 - 02 1-02 1-02 1 - 02 1 - 02 1-02 1 - 02 1 - 02 1 - 02 (') Unless otherwise indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 139 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 0540 54 56.04 B 56.04-21 ; 23 ; 28 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste), carded or combed Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 02 1-02 1-02 1-02 1 02 1-02 1-02 1-02 1 - 02 1-02 1-02 1-02 1-02 1-02 1-02 1 - 02 1-02 1-02 1 - 02 1 02 0560 56 56.06 A 56.06-11 ; 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Hong Kong South Korea Romania Singapore India Brazil Pakistan Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 204 204 2-04 2-04 2-04 2-04 2-04 2-04 2-04 204 204 2-04 2-04 2-04 2-04 2-04 204 204 2-04 2-04 (') Unless otherwise indicated . No L 365/ 140 Official Journal of the European Communities 21 . 12. 81 Code Category CCT heading No NI M EXE code Description Beneficiary countries or territories Volume of . Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) C ) (D ( 2 ) ( 3 ) (4 ) , ( 5 ) ( 6 ) 0570 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of regenerated tex ­ tile fibres (discontin ­ uous or waste), put up for retail sale Hong Kong South Korea Romania Brazil Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 02 1 02 1 02 1 02 1-02 1 02 1 02 1 02 1 02 1 02 1 02 1-02 1 02 1-02 1 02 1-02 1-02 1 - 02 1-02 1-02 0584 58 a ex 58.01 58.01 ex 01 (more than 500 knots per metre of warp); 17 ; 30 ; 80 Carpets, carpeting and rugs, knotted (made up or not) Hong Kong South Korea Romania India Pakistan Peru Brazil Mexico Sri Lanka Philippines Thailand Macao Malaysia Colombia Singapore Uruguay Argentina Guatemala Indonesia China 19-38 19-38 19-38 193-80 2 485-74 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 19-38 (') Unless otherwise indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 141 Code Category CCT heading No / NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0590 59 ex 58.02 ex 59.02 A Other carpets , carpeting, rugs, mats and matting, and 'Kelem ', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or sim ­ ply cut to rectangular shape : Woven, knitted or cro ­ cheted carpets , carpet ­ ing, rugs, mats and mat ­ ting, and ' Kelem', 'Schumacks ' and 'Kara ­ manie' rugs and the like (made up or not); Hong Kong South Korea Romania India Pakistan Thailand Peru Philippines Brazil Singapore Sri Lanka Malaysia Mexico Macao Colombia Uruguay Argentina Guatemala Indonesia China 31-62 31-62 31-62 332-52 46-92 31-62 31-62 31-62 31-62 31-62 31-62 31-62 31-62 31 - 62 31-62 31-62 31-62 31-62 31-62 31 - 62 58.02-04 ; 06 ; 07 ; 09 ; 56 ; 61 ; 65 ; 71 ; 75 ; 81 85 ; 90 59.02-01;09 Floor coverings of felt 0600 60 58.03 Tapestries , hand-made, of the type Gobelins, Flanders, Aubusson , Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : 58.03-00 Tapestries, hand-made Hong Kong South Korea Romania India Colombia Peru Brazil Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 1 - 02 1 - 02 1 - 02 2-04 1-02 1-02 1 - 02 1 - 02 1 - 02 1-02 1 - 02 1-02 1 - 02 1-02 1 - 02 1 - 02 1 - 02 1 - 02 1 - 02 1-02 P ) Unless otherwise indicated. No L 365/ 142 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NI M EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0620 62 58.06 58.07 58.08 58.09 58.10 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-10 ; 90 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Woven labels , badges and the like, pot embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece, in strips or in mo ­ tifs Embroidery, in the piece , in strips or in motifs Hong Kong South Korea Romania India Brazil Pakistan Macao Thailand Singapore Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 7-14 11-22 7-14 114-24 7-14 7-14 7-14 7 - 14 7-14 7-14 7-14 7-14 7 - 14 7-14 7 - 14 7-14 7-14 7-14 7-14 7-14 0630 63 ex 60.01 B 60.06 A 60.01-30 60.06-11 ; 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings): A. Fabric : Knitted or crocheted fabric, not elastic or rub ­ berized, of synthetic tex ­ tile fibres, containing elastofibres ; knitted or crocheted fabric, elastic or rubberized Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 (') Unless otherwise indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 143 Code Category CCT heading No ^JIMEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 0640 64 ex 60.01 B 60.01-51 ; 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long ­ pile fabric (imitation fur), knitted or cro ­ cheted , not elastic or rubberized, of synthetic textile fibres Hong Kong South Korea Romania Brazil India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 204 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2 04 2-04 204 204 204 2-04 204 204 2-04 204 0650 65 ex 60.01 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of cat ­ egories 38 A, 63 and 64, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Uruguay Singapore India Thailand Brazil Argentina Pakistan Peru Macao Malaysia Colombia Mexico Philippines Sri Lanka Guatemala Indonesia China 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 18-36 i 1 ) Unless otherwise indicated . No L 365/ 144 Official Journal of the European Communities 21 . 12. 81 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0660 66 ex 62.01 Travelling rugs and blank ­ ets : 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 Travelling rugs and blankets, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Brazil Peru Mexico Pakistan Thailand Macao Malaysia Colombia Singapore Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 612 6-12 612 9-18 612 612 612 612 612 612 6-12 612 612 6 - 12 612 6-12 6 12 612 612 612 GROUP IV Volume of Community Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) ( 1 ) ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0680 68 ex 60.04 A Under garments, knitted or crocheted, not elastic or rubberized : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Hong Kong South Korea Romania Malaysia Brazil Macao Singapore Philippines Thailand India Pakistan Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 4-08 2-04 102 816 1-02 2-04 1-02 3 06 102 102 102 1-02 102 102 102 1-02 102 1-02 102 1-02 (') Unless otherwise indicated. 21 . 12. 81 Official Journal of the European Communities No L 365/ 145 Volume of Community Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) 4 ( 5 ) ( 6 ) 0690 69 ex 60.04 B Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile mater ­ ials : 60.04-54 Women's , girls ' and in ­ fants ' knitted or cro ­ cheted petticoats and slips, of synthetic textile fibres, other than babies' garments Hong Kong 1-02 South Korea 204 Romania 1 02 India 1 02 Brazil 1 02 Pakistan 1-02 Thailand 1 02 Macao 1-02 Malaysia 1 02 Colombia 1 02 Singapore 1-02 Mexico 1 02 Uruguay 1 02 Argentina 1-02 Philippines 1-02 Sri Lanka 1 02 Guatemala 1 02 Indonesia 1 02 Peru 1 02 China 1 02 ( in 1 000 pieces) 0750 75 ex 60.05 All Outer garments and other articles, knitted or cro ­ cheted, not elastic or rub ­ berized : A. Outer garments and clothing accessories : II . Other : 60.05-66:68 Hong Kong 14-68 South Korea 14-68 Romania 14-68 Singapore 14-68 India 14 - 68 Brazil 14-68 Philippines 14-68 Pakistan 14-68 Thailand 14-68 Macao 14-68 Malaysia 14-68 Colombia 14-68 Mexico 14-68 Uruguay 14-68 Argentina 14-68 Sri Lanka 14-68 Guatemala 14-68 Indonesia 14-68 Peru 14-68 China 14-68 Men's and boys' suits (including coor ­ dinate suits consist ­ ing of two or three pieces which are or ­ dered, packed, con ­ signed and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man ­ made textile fibres, excluding ski suits ( ¢) Unless otherwise indicated . No L 365/ 146 Official Journal of the European Communities 21 . 12. 81 Code Category CCT heading No NI M EXE code Description , Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) ( 3 ) (4 ) : ( 5 ) ( 6 ) 0790 79 ex 61.01 B ex 61.02 B 61.01-22 ; 23 61.02-16 ; 18 Men's and boys ' outer gar ­ ments ; Women's, girls ' and infants' outer garments : B. Other : Woven swimwear, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Thailand Macao Indonesia Brazil Pakistan Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Peru China 1 1 - 22 11-22 11 - 22 11-22 11 - 22 11-22 11 - 22 11-22 11 - 22 11-22 11-22 11 - 22 11-22 11-22 11-22 11-22 11-22 11-22 11 - 22 11-22 0840 84 ex 61.06 61.06-30 ; 40 ; 50 ; 60 Shawls, scarves, mufflers , mantillas, veils and the like : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Pakistan Macao Thailand Colombia Mexico Uruguay Indonesia Brazil Malaysia Singapore Argentina Philippines Sri Lanka Guatemala Peru China 2-04 612 2-04 71 - 40 21 - 42 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 2-04 (') Unless otherwise indicated . 21 . 12. 81 Official Journal of the European Communities No L 365/ 147 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( I ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0850 85 ex 61.07 61.07-30 ; 40 ; 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Brazil Uruguay India i Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 02 1-02 1-02 1 02 1 02 1 02 1-02 1 02 1 02 1-02 1 02 1 02 1-02 1-02 1 02 1 02 1-02 1 02 1 - 02 1 - 02 Ã 880 88 61.11 61.11-00 Made up accessories for ar ­ ticles of apparel (for exam ­ ple, dress shields, shoulder arid other pads, belts , muffs , sleeve protectors, pockets): Other than knitted or crocheted Hong Kong South Korea Romania India Philippines Pakistan Colombia Brazil Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 2-04 1-02 1-02 4-08 2-04 1 02 1-02 1 02 1 02 1 02 1 02 1-02 1-02 1 02 1 - 02 1 - 02 1 02 1 02 1-02 1 02 (') Unless otherwise indicated . No L 365/ 148 Official Journal of the European Communities 21 . 12. 81 Code Category CCT heading No N 1 MEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( in 100U pieces ) 0890 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric of a value of more than 1 5 ECU/kg net weight Hong Kong South Korea Romania India Macao Malaysia Philippines Singapore Brazil Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 60 · 18 60 · 18 60 · 18 722 · 16 361-08 300-90 180-54 60-18 60 - 18 60-18 6018 60-18 60-18 60-18 60-18 60-18 60 - 18 60-18 60-18 60-18 GROUP V Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (') (D (2) (3 ) (4) (5) (6) 0900 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Hong Kong South Korea Romania Singapore Uruguay India Brazil Pakistan Thailand Macao Malaysia Colombia Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10-20 12-24 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 (') Unless otherwise indicated. 21 . 12 . 81 Official Journal of the European Communities No L 365/ 149 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 (in tonnes) (') (D (2) (3 ) (4) (5 ) (6) 0920 92 ex 5 1 .04 ex 59.1 1 A III 51.04-03;52 59.11-15 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics other than rubberized, knit ­ ted or crocheted goods : A. Rubberized textile fabrics not comprised in subheading B : III .Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics for tyres Hong Kong South Korea Romania India Malaysia Brazil Pakistan Thailand Macao Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3 06 3 06 3 06 3 06 3 06 3 06 3-06 3 06 306 3-06 3 06 3 06 3 06 3 06 3 06 3 06 3 06 3 06 3 06 306 0930 93 ex 62.03 B 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile mater ­ ials : Sacks and bags, of a kind used for the pack ­ ing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Hong Kong South Korea Romania Pakistan India Singapore Brazil Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 7-14 49-98 5 - 10 991-44 5 10 5-10 5 · 10 5 - 10 5-10 510 5 - 10 5 - 10 5 - 10 5 - 10 5 - 10 5-10 5 - 10 5-10 5 - 10 5-10 0 ) Unless otherwise indicated . No L 365/ 150 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) 0940 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wadding ; textile flock and dust and mill neps Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10-20 14 28 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 0950 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt , whether or not impregnated or coated : Felt and articles of felt , whether or not impreg ­ nated or coated, other than floor coverings Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 4-08 4-08 4-08 51 - 00 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 (') Unless otherwise indicated . 21 . 12 . 81 Official Journal of the Eurppean Communities No L 365/ 151 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0960 96 59.03 Bonded fibre fabrics, simi ­ lar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories 59.03-11 ; 19:30 Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 22-44 0980 98 59.06 59.06-00 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cord ­ age, rope or cables, other than textile fab ­ rics, articles made from such fabrics and articles of category 97 Hong Kong 3-06 South Korea 3-06 Romania 3-06 Thailand 35-70 India 34-68 Philippines 51-00 Mexico 3-06 Singapore 3-06 Brazil 3-06 Pakistan 3-06 Macao 3-06 Malaysia 3-06 Colombia 3-06 Uruguay 3-06 Argentina 3-06 Sri Lanka 3-06 Guatemala 3-06 Indonesia 3-06 Peru 3-06 China 4-08 (') Unless otherwise indicated. No L 365/ 152 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 0990 99 59.07 59.07-10 ; 90 Textile fabrics coated with Hong Kong 204 gum or amylaceous sub ­ South Korea 204 stances, of a kind used for Romania 204 the outer covers of books Brazil 204 and the like ; tracing cloth ; Uruguay 204 prepared painting canvas ; India 2-04 buckram and similar fabrics Pakistan 204 for hat foundations and Thailand 204 similar uses Macao 204 Malaysia 204 Colombia 204 Singapore 2-04 Mexico 204 Argentina 2-04 Philippines 204 Sri Lanka 204 Guatemala 2-04 Indonesia 2 · 04 Peru 2-04 China 2-04 1000 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; Textile fabrics impregnated, Hong Kong 20-40 79 coated, covered or lami ­ South Korea 20-40 nated with preparations of Romania 20-40 cellulose derivatives or of Brazil 20-40 other artificial plastic ma ­ India 20-40 terials Malaysia 20-40 Pakistan 20-40 Singapore 20-40 Mexico 20-40 Thailand 20-40 Macao 20-40 Colombia 20-40 Uruguay 20-40 Argentina 20-40 Philippines 20-40 Sri Lanka 20-40 Guatemala 20-40 Indonesia 20-40 Peru 20-40 China 20-40 indicated .(') Unless otherwise 21 . 12. 81 Official Journal of the European Communities No L 365/ 153 Code Category CCT heading  No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (') ( 1 ) ( 2 ) (3 ) (4) ( 5 ) ( 6 ) 1010 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres Hong Kong South Korea Romania Thailand Sri Lanka India Pakistan Malaysia Brazil Macao Colombia Singapore Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China 3 06 306 3 06 347-82 54 06 20-40 3-06 3-06 3 06 3-06 3 06 3-06 3 06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 1020 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials prepared on a textile base in a similar manner to lino ­ leum, whether or not cut to shape or of a kind used as floor coverings ; floor cover ­ ings consisting of a coating applied on a textile base, cut to shape or not Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 10-20 (') Unless otherwise indicated . No L 365/ 154 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No N1MEXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 1030 103 ex 59.1 1 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabrics other than rubberized knit ­ ted or crocheted goods : Excluding fabrics for tyres Hong Kong South Korea Romania Sri Lanka India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China 3 06 3 06 3 06 3 06 3 06 3 06 3-06 3 06 3 06 3 06 3 06 3 06 306 3 06 3 06 3-06 3 06 3 06 3-06 3 06 1050 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trim ­ mings (other than knitted or crocheted goods) consisting of textile materials com ­ bined with rubber threads Hong Kong South Korea Romania India Thailand Brazil Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 204 204 2-04 7-14 5-10 204 2-04 204 2-04 204 2 04 204 204 2 04 2-04 204 2-04 2-04 204 204 (') Unless otherwise indicated . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 155 Code Category CCT heading No NI M EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') ( I ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 1060 106 59.14 59.14-00 Wicks, of woven, plaited or Hong Kong I 02 knitted textile materials, for South Korea 1-02 lamps, stoves, lighters , can ­ Romania 1-02 dles and the like ; tubular Brazil 204 knitted gas-mantle fabric India 1 - 02 and incandescent gas man ­ Pakistan 1 02 tles Thailand 1 02 Macao 1 - 02 \ Malaysia 1 02 Colombia 1 02 Singapore 1 02 Mexico 1 02 Uruguay 1-02 Argentina 1 02 Philippines 1 02 Sri Lanka 1 02 Guatemala 1-02 Indonesia 1 02 Peru 1 02 China 1 02 1070 107 59.15 59.15-10;90 Textile hosepiping and sim ­ Hong Kong 1 02 ilar tubing, with or without South Korea 1-02 , lining, armour or access ­ Romania 1-02 ories of other materials Brazil 1 02 India 1-02 Pakistan 1 02 Thailand 1 02 Macao 1 02 Malaysia 1 02 Colombia 1 02 Singapore 1-02 Mexico 1 - 02 Uruguay 1 - 02 Argentina 1-02 Philippines 1-02 Sri Lanka 1 - 02 Guatemala 1 - 02 Indonesia 1 - 02 Peru 1 - 02 China 1 - 02 (') Unless otherwise indicated . No L 365/ 156 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXEcode Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes) (*) (D ( 2 ) ( 3 ) (4) ( 5 ) ' (6 ) 1080 108 59.16 59.16-00 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material Hong Kong South Korea Romania Brazil Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 02 1 02 1 02 1 - 02 1 02 1 02 1 02 1 02 1-02 1 02 1-02 1-02 1-02 1 - 02 1-02 1 02 1 - 02 1 02 1 02 1-02 1090 109 ex 62.04 62.04-21 ; 61 ; 69 Tarpaulins, sails , awnings, sunblinds, tents and camp ­ ing goods : Woven tarpaulins, sails , awnings and sunblinds Hong Kong South Korea Romania India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3 06 25-50 2-02 2-02 2-02 2-02 2-02 202 202 2-02 2-02 2-02 2-02 2-02 2-02 2-02 202 202 2-02 2-02 ( · ) Unless otherwise indicated . 21 . 12. 81 Official Journal of the European Communities No L 365/ 157 Code Category CCT heading No NIM EXE code Description Beneficiary countries or territories Volume of Community ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (') (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 1100 110 ex 62.04 62.04-25 ; 75 Tarpaulins, sails , awnings, sunblinds, tents and camp ­ ing goods : Woven pneumatic mat ­ tresses Hong Kong South Korea Romania Malaysia India Brazil Pakistan Thailand Macao Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 11-22 26-52 11-22 19-38 11-22 11-22 11-22 11 - 22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 11-22 1120 112 ex 62.05 62.05-10 ; 30 ; 93 ; 95 ; 99 Other made up textile arti ­ cles (including dress pat ­ terns): Other made up textile articles, woven , exclud ­ ing those of categories 113 and 114 Hong Kong South Korea Romania Philippines India Thailand Brazil Singapore Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 5 - 10 8-16 4-08 33-66 14-28 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 4-08 14-28 (') Unless otherwise indicated . No L 365/ 158 Official Journal of the European Communities 21 . 12 . 81 Volume of Community Code Category CCT heading No N M EXE code Description Beneficiary countries or territories ceilings correspond ­ ing to each beneficiary in column 5 ( in tonnes ) (&gt;) ( 1 ) ( 2 ) ( 3 ) 4) (5 ) (6 ) 1130 113 ex 62.05 C Other made up textile arti ­ cles (including dress pat ­ terns) : C. Floor cloths, dish cloths, dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03 , or of coir : Floor cloths , dish cloths , dusters and the like, other than knitted or crocheted Hong Kong South Korea Romania Pakistan India Brazil Singapore Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 102 102 102 128-52 16-32 1-02 1 - 02 1 - 02 1-02 1-02 1 - 02 1 - 02 1-02 1 - 02 1-02 1-02 1-02 1-02 1 - 02 1-02 62.05-ex 20 1140 14 ex 59.17 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant Hong Kong South Korea Romania Mexico Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3-06 3 06 3 06 3-06 3-06 3-06 3 06 3-06 3 06 (') Unless otherwise indicated . 21 . 12. 81 Official Journal of the European Communities No L 365/ 159 ANNEX C List of non-MFA products subject to Community tariff ceilings allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) GROUP VI Code Category CCT heading No NIM EXE code Description Volume of the ceiling opened for the whole of the countries and territories listed in Annex F ( in tonnes ) Maximum amount per country or territory in % in tonnes (D ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 1170 117 54.05 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Woven fabrics of flax or of ramie 124-44 30 37-33 1190 119 ex 62.02 B 62.02-61 ; 75 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 145-86 30 43-76 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 365/ 160 Official Journal of the European Communities 21 . 12. 81 GROUP VII Code Category CCT heading No N1MEXE code Description Volume of the ceiling opened for the whole of the countries and territories listed in Annex F ( in tonnes ) Maximum amount per country or territory in % in tonnes (D (2 ) (3 ) (4 ) (5 ) (6) 1240 124 ex 56.01 ex 56.02 ex 56.03 56.01-11 ; 13 ; 15 ; 16 ; 17 ; 18 56.02-11 ; 13 ; 15 ; 19 56.03-11 ; 13 ; 15 ; 19 Synthetic textile fibres (dis ­ continuous) 2 112-42 30 633-72 1259 125 ex 51.01 ex 5 1 .02 51.01-15 ; 17 ; 19 ; 31 ; 33 51.02-12 ; 13 ; 15 ; 22 ; 24 ; 28 Yarn of synthetic textile fibres (continuous) 80-58 30 24-17 1260 126 ex 56.01 ex 56.02 ex 56.03 56.01-21 ; 23 ; 28 56.02-21 ; 23 ; 28 56.03-21;23 ; 28 Synthetic textile fibres (dis ­ continuous ) 1 963-50 30 589-05 1279 127 ex 51.01 ex 51.02 51.01-63:65 ; 74 ; 75 51.02-41;49 Yarn of regenerated textile fibres 245-82 30 73-74 1360 136 50.09 ex 59.17 50.09-01:20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 62 ; 64 ; 66 ; 68 ; 80 59.17-21 Woven fabrics of silk 102 (0 50 51 1469 146 ex 59.04 59.04-31:35 ; 38 Twine, cordage, ropes and cables, of sisal 887-40 30 266-22 (') This ceiling volume applies only to products originating in Brazil , China and South Korea. 21 . 12 . 81 Official Journal of the European Communities No L 365/ 161 ANNEX D List of non-MFA textile products subject to Community tariff ceilings not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) GROUP VI Code Category CCT heading No NIMEXE code Description ( 1 ) ( 2 ) (3 ) (4 ) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for retail sale 1160 116 54.04 54.04-10 ; 90 Flax or ramie yarn, put up for retail sale 1180 118 ex 62.02 B 62.02-15 Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted 1200 120 ex 62.02 62.02-01 ; 87 Bed linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 1210 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie 1220 122 62.03 B I a) 62.03-91 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. ( b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated. No L 365/ 162 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NIMEXE code Description (D ( 2 ) ( 3 ) (4 ) 1230 123 ex 58.04 ex 61.06 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers , mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves , mufflers , mantillas, veils and the like, of flax or ramie, other than knitted or crocheted GROUP VII Code Category CCT heading No NIMEXE code Description (D ( 2 ) (3 ) (4 ) 1290 1 129 53.09 ex 53.10 53.09-00 53.10-20 Yarn of coarse ani-mal hair 1300 130 50.04 50.05 50.07 50.04-10 ; 90 50.05-10 ; 90 ; 99 50.07-10 ; 90 ; 99 Silk yarn 1310 131 ex 57.07 57.07-90 Yarn of sisal 1320 132 ex 57.07 57.07-20 Paper yarn 1330 133 57.07 A 57.07-01 ; 03 ; 07 Yarn of true hemp and other vegetable textile fibres 1340 134 52.01 52.01-10 ; 90 Metallized yarn 1350 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair 21 . 12 . 81 Official Journal of the European Communities No L 365/ 163 Code Category CCT heading No N1MEXE code Description (D (2) (3 ) (4) 1360 136 0 ) 50.09 ex 59.17 50.09-01;20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 62 ; 64 ; 66 ; 68 ; 80 59.17-21 Woven fabrics of silk 1370 137 ex 58.04 58.04-05 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 58.05) ex 58.05 58.05-20 Of silk, of noil silk or of other waste silk . Narrow woven fabrics of silk, of noil silk or of other waste silk 1380 138 57.11 57.1 1-10 ; 20 ; 90 Woven fabrics of true hemp, of other vegetable textile fibres or of paper yarn 1390 139 52.02 52.02-00 Woven fabrics of metal threads or of metallized yarn 1400 140 ex 60.01 60.01-98 Knitted or crocheted fabric of textile material other than cotton, wool or man-made fibres 1410 141 ex 62.01 62.01-99 Travelling rugs and blankets of textile material other than cotton , wool or man-made fibres 1420 142 ex 58.02 58.02-78 ; 88 Carpets, carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp 1430 143 ex 60.04 ex 60.05 ex 61.01 ex 61.02 60.04-09 ; 16 ; 29 ; 90 60.05-21 ; 26 ; 37 ; 38 ; 44 ; 49 ; 75 ; 80 ; 83 ; 87 ; 92 61.01-38 ; 48 ; 58 ; 68 ; 78 ; 89 ; 98 61.02-34 ; 41 ; 45 ; 47 ; 55 ; 64 ; 74 ; 76 ; 87 ; 94 Articles of apparel or clothing of textile material other than cotton , wool or man-made fibres (') In the case of the products falling within this category, the Community ceiling referred to in the second indent of Article 2 ( 1 ) is 1 45 - 86 tonnes . Products originating in Brazil , China and South Korea do not benefit from this ceiling. No L 365/ 164 Official Journal of the European Communities 21 . 12 . 81 Code Category CCT heading No NJMEXE code Description (D (2) (3 ) (4) 1430 (cont'd) 143 ex 61.05 ex 61.06 ex 61.07 61.05-91 61.06-10 61.07-10 1440 144 ex 59.02 59.02-3 1 ; 45 Felt of coarse animal hair 1450 145 ex 59.04 59.04-20 ; 50 Twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp 2200 220 63.01 63.01-10 ; 90 Used clothing 21 . 12 . 81 Official Journal of the European Communities No L 365/ 165 ANNEX E List of jute and coir manufactures referred to in Article 1 Order No CCT heading No Description Beneficiary countries (D (2) (3 ) 1 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex G 2 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 150 cm and weighing per m2 : I. Less than 310 g II . Not less than 310 g but not more than 500 g III . More than 500 g B. Of a width of more than 150 cm India, Thailand, the coun ­ tries listed in Annex G 3 58.02 Other carpets, carpeting, rugs, mats and matting and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets , carpeting, rugs, mats and matting : I. Coir mats and matting India, Sri Lanka, the coun ­ tries listed in Annex G 4 II . Other : ex a) Tufted carpets, carpeting and rugs of jute or of other textile bast fibres of heading No 57.03. India, Thailand, the coun ­ tries listed in Annex G 5 ex b) Carpets, carpeting, rugs, mats and matting, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex G 6 ex 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, of jute or of other textile bast fibres of heading No 57.03 , other than goods falling within heading No 58.06 India, Thailand, the coun ­ tries listed in Annex G 7 ex 59.04 Twine, cordage, ropes and cables, plaited or not, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex G No L 365/ 166 Official Journal of the European Communities 21 . 12 . 81 Order No CCT heading No Description Beneficiary countries (D (2) ( 3 ) 8 62.03 Sacks and bags, of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : 11 . Other : a) Of fabric weighing less than 310 g/m2 b) Of fabric weighing not less , than 310 g/m2 but not more than 500 g/m2 c) Of fabric weighing more than 500 g/m2 India, Thailand, the coun ­ tries listed in Annex G ( ¢-) This country is also included in Annex G. 21 . 12 . 81 Official Journal of the European Communities No L 365/ 167 ANNEX F List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 257 Guinea Bissau ( 2 ) 488 Guyana 452 Haiti ( 2 ) 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde ( 2 ) 066 Romania 424 Honduras 664 India 700 Indonesia 616 Iran 324 Rwanda ( 2 ) 819 Western Samoa (2 ) 3 1 1 Sao Tome and Principe (2 ) 632 Saudi Arabia 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 451 Antigua and Barbuda 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh ( 2 ) 469 Barbados 421 Belize 284 Benin ( 2 ) 675 Bhutan ( 2 ) 516 Bolivia 391 Botswana ( 2 ) 508 Brazil 676 Burma 328 Burundi ( 2 ) 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti ( 2 ) 248 Senegal 628 Jordan 355 Seychelles and dependencies ( 2 ) 264 Sierra Leone 706 Singapore696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos ( 2 ) 604 Lebanon 395 Lesotho (2 ) 268 Liberia 302 Cameroon 306 Central African Republic ( 2 ) 244 Chad ( 2 ) 216 Libya 806 Solomon Islands 342 Somalia (2 ) 728 South Korea 656 South Yemen ( 2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan (2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2 ) 680 Thailand 280 Togo 817 Tonga (2 ) 472 Trinidad and Tobago 370 Madagascar 386 Malawi ( 2 ) 701 Malaysia 667 Maldives ( 2) 512 Chile 720 China 480 Colombia 375 Comoros ( 2 ) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 232 Mali ( 2 ) 456 Dominican Republic 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 212 Tunisia 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea ( 2 ) 334 Ethiopia ( 2 ) 807 Tuvalu 350 Uganda (2 ) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 816 Vannatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe 672 Nepal ( 2 ) 432 Nicaragua 240 Niger ( 2 ) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay 815 Fiji 314 Gabon 252 Gambia ( 2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea ( 2 ) (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' ( Regulation ( EEC ) No 2566/79  OJ No L 294, 21.11 . 1979 , p. 5). No L 365/ 168 Official Journal of the European Communities 21 . 12. 81 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands , Heard Island and McDon ­ ald Islands, Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands ) 813 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note : The above lists may be amended subsequently to take account of changes in the inter ­ national status of countries or territories . (') American Oceania includes ; Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 21 . 12 . 81 Official Journal of the European Communities No L 365/ 169 ANNEX G List of least-developed developing countries 660 Afghanistan 386 Malawi 666 Bangladesh 667 Maldives 284 Benin 232 Mali 675 Bhutan 672 Nepal 391 Botswana 240 Niger 328 Burundi 652 North Yemen 306 Central African Republic 247 Republic of Cape Verde 244 Chad 324 Rwanda 375 Comoros 819 Western Samoa 310 Equatorial Guinea 311 Sao Tome and Principe 334 Ethiopia 355 Seychelles and dependencies 252 Gambia 342 Somalia 260 Guinea 656 South Yemen 257 Guinea Bissau 224 Sudan 452 Haiti 352 Tanzania 338 Jibuti 817 Tonga 684 Laos 350 Uganda 395 Lesotho 236 Upper Volta